Title: To Benjamin Franklin from Petre Sargét, 6 July 1779: résumé
From: Sargét, Petre
To: Franklin, Benjamin


<La Rochelle, July 6, 1779, in French: I left New Orleans on April 20 and arrived here June 19. The Americans had taken Illinois and Vincennes, but the post of Vincennes was retaken by the British last November. Col. [George Rogers] Clark has gone by land and sent troops by water to recapture it; there is every reason to believe he has been successful. Natchez and Manchac are well fortified. James Willing, who conquered them without resistance, should easily have been able to save them; to recapture Natchez will cost lives. Pollock, the agent, is not a very honorable man. Col. Clark has bought many furs, giving letters of exchange on him. Pollock says he will honor them when Congress places funds at his disposal. I have much to tell about their agreement. Bills of exchange are occupying me: more than 50,000 piastres of them have been protested, doing inexpressible injury to New Orleans. I fear business losses will keep merchants from aiding Col. Clark. I will come to Paris as soon as I finish my business here, which has prevented my coming sooner. My wife is from New York and I know the continent perfectly. I sailed from there to St. Domingue and Spain, stopping to recover my business affairs in New Orleans, where I always conducted myself like a true American.>
